ICJ_080_CertainPhosphateLands_NRU_AUS_1993-06-25_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
CERTAIN PHOSPHATE LANDS IN NAURU

(NAURU y. AUSTRALIA)

ORDER OF 25 JUNE 1993

1993

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE CERTAINES TERRES
À PHOSPHATES À NAURU

(NAURU c. AUSTRALIE)

ORDONNANCE DU 25 JUIN 1993
Official citation :

Certain Phosphate Lands in Nauru (Nauru v. Australia),
Order of 25 June 1993, I.C.J. Reports 1993, p. 316

Mode officiel de citation:

Certaines terres à phosphates à Nauru (Nauru c. Australie),
ordonnance du 25 juin 1993, C.I.J. Recueil 1993, p. 316

 

Sales number |
ISSN 0074-4441 N° de vente : 63 6
ISBN 92-1-070694-3

 

 

 
1993
25 June
General List
No. 80

316

INTERNATIONAL COURT OF JUSTICE

YEAR 1993

25 June 1993

CASE CONCERNING
CERTAIN PHOSPHATE LANDS IN NAURU

(NAURU v. AUSTRALIA)

ORDER

Present: President Sir Robert JENNINGS; Vice-President ODA; Judges AGo,
SCHWEBEL, BEDJAOUI, Ni, EVENSEN, TARASSOV, GUILLAUME,
SHAHABUDDEEN, AGUILAR MAWDSLEY, RANJEVA, AJIBOLA,
HERCZEGH; Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court and to Article 45,
paragraph 2, and Article 49, paragraph 3, of the Rules of Court,

Having regard to the Judgment delivered by the Court on 26 June 1992
by which it upheld a preliminary objection filed by Australia to the admis-
sibility of a particular claim, but rejected the other preliminary objections,
to jurisdiction and admissibility, filed by Australia,

Having regard to the Order made by the President of the Court on
29 June 1992 by which 29 March 1993 was fixed for the filing of the
Counter-Memorial of Australia;

Whereas the Counter-Memorial of Australia was duly filed on
29 March 1993;

Whereas by a letter dated 3 May 1993 the Agent of Nauru stated that,
having studied the Counter-Memorial, his Government considered that a

4
317 PHOSPHATE LANDS IN NAURU (ORDER 25 VI 93)

second round of pleadings was necessary, and requested leave to submit a
Reply;

Whereas the Agent of Australia, by a letter of 17 May 1993, gave
the views of his Government on this request, and the Agent of Nauru
commented thereon by a letter of 24 May 1993; whereas the Agent of
Australia, by a further letter, dated 27 May 1993, suggested that the Presi-
dent of the Court might regard it as appropriate to direct a further meeting
with the Agents;

Whereas the President of the Court held a meeting with the Agents on
4 June 1993 to ascertain more fully the views of the Parties on the pro-
cedure to be followed;

Whereas the Court, having thus ascertained the views of the Parties, is
satisfied that the filing of a Reply by Nauru and a Rejoinder by Australia
is necessary, and makes this Order under Article 45, paragraph 2, of the
Rules of Court;

Whereas the Parties agreed at the meeting held on 4 June 1993 that, if
the Court found it appropriate to authorize the filing of further pleadings,
time-limits therefor, giving an equal period for each Party, should be
calculated from the date of filing of the Counter-Memorial, but the
time-limit for the Reply should be a date not less than six months after the
Court’s decision;

Taking into account the views of the Parties,

Decides that the filing of a Reply by the Republic of Nauru and a
Rejoinder by the Commonwealth of Australia is necessary, and directs
that such pleadings be filed;

Fixes as follows the time-limits for those pleadings:

22 December 1993 for the Reply of Nauru;
14 September 1994 for the Rejoinder of Australia; and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-fifth day of June, one thousand
nine hundred and ninety-three, in three copies, one of which will be
placed in the archives of the Court and the others transmitted to the Gov-
ernment of the Republic of Nauru and the Government of the Common-
wealth of Australia, respectively.

(Signed) K. Y. JENNINGS,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
